70 So. 3d 805 (2011)
STATE ex rel. Derrick PIERRE
v.
STATE of Louisiana.
No. 2010-KH-2056.
Supreme Court of Louisiana.
September 23, 2011.
In re Pierre, Derrick;Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. I, No. 06970846; to the Court of Appeal, First Circuit, No. 2010 CW 1054.
Writ denied; relator's request for a cost estimate for the reproduction of his district attorney's file must be addressed to the records' custodian. R.S. 44:31; State ex rel. McKnight v. State, 98-2258 (La.App. 1st Cir.12/3/98), 742 So. 2d 894.
WEIMER, J., recused.